Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments and arguments filed 2/24/2021 have been considered.
The applicant’s amendments to instant claim 1 now requires the inclusion of hydroxylamine.  The applicant has correctly argued that the prior art teaches away from compositions containing hydroxylamine.  As the prior art fails to anticipate and the teaching away prevents an obviousness type rejection instant claim 1 and those claims depending on instant claim 1 are found to be allowable.
The applicant’s newly added claims require components not taught by the prior art of record.  Nor does the prior art provide motivation for inclusion of these additional ingredients.  In instant claim 35 the applicant’s amendment require the addition of a cobalt ion which is not taught or suggested by the prior art.  In indepedent claims 42, 48, and 54, the applicant requires the inclusion of at least two heterocyclic compounds containing two or more nitrogen compounds.  Although the prior art teaches heterocyclic compounds, the prior art does not anticipate or render obvious the inclusion of two of these types of compounds combined with the other ingredients defined in this claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761